Citation Nr: 1613552	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide and/or chemical exposure.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to herbicide and/or chemical exposure.  

3.  Entitlement to service connection for diabetic neuropathy/numbness of the feet, to include as secondary to herbicide and/or chemical exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide and/or chemical exposure.  

5.  Entitlement to service connection for acid reflux/GERD, to include as secondary to herbicide and/or chemical exposure.  

6.  Entitlement to an initial compensable evaluation (rating) for multiple linear scars of fingers one through four bilaterally, as residuals of a chemical spill.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In October 2009, the Veteran and his spouse testified at the RO before a Decision Review Officer.  A written transcript of this hearing has been associated with the claims file.  In April 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.   

The issue of entitlement to an initial compensable evaluation (rating) for multiple linear scars of fingers one through four bilaterally, as residuals of a chemical spill.  
 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served on an aircraft carrier, the USS Ranger, in the offshore waters of Vietnam; the evidence does not show that the Veteran had service on the landmass or inland waterways of Vietnam or that he was in-fact exposed to herbicides, including Agent Orange, during service.

2.  Diabetes, sleep apnea, numbness of the feet/diabetic neuropathy, hypertension and GERD/acid reflux were not shown in service or for many years thereafter and are not shown to be related to service, including chemical exposure therein.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes, sleep apnea numbness of the feet/diabetic neuropathy, hypertension and GERD/acid reflux are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Service connection claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962 and ending on May 7, 1975).  38 U.S.C.A. §1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include diabetes.  38 C.F.R. § 3.309(e).

The Board notes that "service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations only if the conditions of service involved "duty or visitation" to the landmass of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii)  as requiring a service member's presence at some point on the landmass or inland waterways of Vietnam in order to benefit from the regulation's presumption.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran alleges exposure to Agent Orange during his service on an aircraft carrier, the USS Ranger, in the waters off of Vietnam.  He has also affirmatively testified that he was not actually on the ground in Vietnam during his service.    He did testify that he served on the USS Ranger, an aircraft carrier, in the waters off of Vietnam.  

Consistent with this testimony, in a July 2006 certification, the National Personnel Records Center (NPRC) indicated that the Veteran's personnel file showed that while the Veteran was serving aboard the USS Ranger, the ship was in the official waters of Vietnam from January 14, 1966 to February 12, 1966; from February 23, 1966 to March 22, 1966; from April 11, 1966 to May 9, 1966; and from April 21, 1968 to May 9, 1968.    

Given the Veteran's service aboard the USS Ranger, the Board has considered whether a presumption of exposure to herbicides is warranted due to service in the waters of Vietnam.  However, as alluded to above, in order for this presumption to apply, the Veteran must be shown to have served in an inland waterway of the Republic of Vietnam; mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii) does not qualify.  See Haas, 525 F.3d at 1187-1190.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus, there is no presumption of exposure for service on the offshore open waters.  VBA Manual M21-1, IV.ii.1.H.2.a.

While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the U.S.S. Ranger was stationed in any of these inland waterways, nor has the Veteran made any such allegation.  See e.g. Gray v. McDonald, 27 Vet. App. 313 (2015); Manual M21-1, Part IV, Subpart ii, Chapter 1 Section H.2.a.  

Also, there is no evidence to suggest that an aircraft carrier such as the USS Ranger would have been deployed in an inland waterway.  Thus, as service on land in Vietnam or in an inland waterway is not established, the Veteran cannot be presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, actual, direct exposure to Agent Orange or other herbicide is neither shown nor alleged.  Accordingly, there is no basis for awarding service connection for any of the Veteran's claimed disabilities on the basis of exposure to herbicides.  

The Board must still consider whether any of the Veteran's claimed disabilities are directly related to service, including the chemical exposure he did experience while serving aboard ship.  The service treatment records do not show any diabetes, sleep problems, numbness of the feet, hypertension or reflux or heartburn.  At his July 1968 separation examination, all systems were found to be normal, sugar testing was negative and blood pressure was 114/72.  An October 1967 progress notes does indicate that the Veteran spilled acid on his fingers in March 1966 and that subsequent to this, his fingertips continued to break down and ulcerate.  He was also noted to have suffered a laceration of the right little finger of the right hand that was cleaned and dressed on October 18, 1967.   The Veteran was subsequently seen for a dermatology consultation at which point he was advised to wear plastic gloves, to use Eucerin lotion and to avoid irritants.  

Post-service medical records include an October 2008 private medical assessment done for the Social Security Administration (SSA), where the Veteran reporting having had peripheral neuropathy for the past 2 years and diabetes for significantly longer.  Also, at a May 2009 VA examination, the Veteran reported that his hypertension dated back 25 to 30 years and he had been diagnosed with sleep apnea approximately 7 years previously.   The examiner diagnosed the Veteran with diabetes with a mild bilateral lower extremity sensory polyneuropathy, hypertension and obstructive sleep apnea.  The examiner opined that the diabetes with associated lower extremity neuropathy, hypertension and obstructive sleep apnea were less likely than not secondary to the acid chemical spill the Veteran experienced during service.  The examiner explained that this opinion was based on there not being any medical evidence to suggest that acid or chemical spills were risk factors for any of these conditions.  Subsequently, at the October 2009 DRO hearing, the Veteran and his wife testified that he was first diagnosed with diabetes in approximately 1995 and that his sleep apnea began in approximately 2001.  The Veteran also indicated that his acid reflux started somewhere around 2001.  

Additionally, he indicated that he was exposed to fumes during service from chemicals and acids that were in the ship's chemical storeroom, as he served as a supply clerk.  He noted that he did not wear any special equipment when dealing with the chemicals.  

The above summarized evidence indicates that diabetes, peripheral neuropathy, hypertension, sleep apnea and GERD did not become manifest in service or for many, many, years thereafter.  Also, the May 2009 VA examiner's opinion specifically weighs against a finding that diabetes, peripheral neuropathy, hypertension or sleep apnea are related to the Veteran's chemical exposure during service, based on the adequate rationale that there is no medical evidence to suggest that chemical spills (such as that experienced by the Veteran) would cause any of these diseases.  Additionally, there is no evidence, which even suggests that any other aspect of the Veteran's service, to include exposure to chemical fumes, would have caused any of these disabilities.  Similarly, there is no evidence to suggest that exposure to the chemical spill or fumes or any other aspect of the Veteran's service would have caused the Veteran's GERD.  Simply stated, the service, post-service, and the medical opinion provide highly evidence against these claims.    

Although the Veteran essentially asserts that these current disabilities are related to service, particularly the chemical exposure therein, as a layperson, without any demonstrated, specialized knowledge concerning the etiology of these disability,   his allegations are not competent evidence of a medical nexus.  See e.g Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board empathizes with the significant challenges the Veteran faces in dealing with his multiple disabilities.  However, it must apply the controlling regulations to the evidence of record.   In this case, as the Veteran is not shown to have been exposed to Agent Orange; as his claimed disabilities did not become manifest during service or for many years thereafter; and as the weight of the evidence is against a finding that these disabilities are otherwise related to service, to include chemical exposure therein, the Board does not have a basis for awarding service connection for the disabilities subject to this appeal.    

II. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letters sent to the Veteran in August 2008, December 2008 and September 2009.

Also, the Veteran testified at the hearing before the Decision Review Officer (DRO) in October 2009.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the DRO explained the issues and the Veteran was assisted by a representative who asked relevant questions pertaining to the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Additionally, there is no indication of the presence any pertinent, outstanding evidence in relation to the claims decided herein.  Consequently, any shortcomings in relation to the hearing were not prejudicial to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, pertinent information pertaining to the Veteran's shipboard service, post-service medical records and Social Security Administration (SSA) records are associated with the claims file. The Veteran was also provided with an appropriate VA examination with medical opinion in May 2009 in regard to the claims for service connection for diabetes, hypertension, peripheral neuropathy and sleep apnea.  The Veteran did not receive a VA examination in regard to his claim for GERD/acid reflux.  However, the Board finds that such an examination was not necessary as the evidence does not meet even the low threshold of indicating that this claimed disability may be associated with any established event, injury, or disease in service, including in-service chemical spills.  Rather, the evidence consists only of a bare assertion that such a relationship might exist, which is insufficient to trigger the need for an examination.   See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, subsequent to receiving the examination, at the October 2009 DRO hearing, the Veteran appeared to suggest that his current claimed disabilities could be related to breathing of chemical fumes in service, not just in conjunction with exposure from a chemical spill but also more broadly from having to go in and out of the chemical storage room as part of his duties.  While the May 2009 VA examiner did not specifically address the likelihood that such chemical inhalation (as opposed to chemical spills) had caused his current claimed disabilities, such an opinion was not necessary, as this apparent suggestion by the Veteran also must be considered a bare assertion that such a relationship might exist, which, without any supporting evidence, is insufficient to trigger the need for an examination.  Waters, 601 F.3d 1274 (Fed. Cir. 2010); McLendon, 20 Vet. App. 79 (2006).   
   
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Accordingly, the Board may proceed to issue a decision.  

ORDER


Service connection for diabetes mellitus, to include as secondary to herbicide and/or chemical exposure, is denied. 

Service connection for sleep apnea, to include as secondary to herbicide and/or chemical exposure, is denied. 

Service connection for diabetic neuropathy/numbness of the feet, to include as secondary to herbicide and/or chemical exposure, is denied.  

Service connection for hypertension, to include as secondary to herbicide and/or chemical exposure, is denied.    

Service connection for GERD/acid reflux, to include as secondary to herbicide and/or chemical exposure, is denied.    


REMAND 

In conjunction with his claim for increase for scarring of the fingers, the Veteran was scheduled for a VA examination in June 2014 at the Columbia, South Carolina VA Medical Center to assess the current severity of the disability.  However, a notation in the claims file indicates that he failed to report for this examination.  

In a subsequent response to a supplemental statement of the case (which noted the failure to report), the Veteran appeared to indicate that he had been informed that the June 2014 VA examination had been rescheduled for another location and that this was the reason he did not report for the initially scheduled examination.  Additionally, in his February 2016 brief, the Veteran's representative noted that the Veteran had appeared at all of his previously scheduled examinations and asked that the claim for increase be remanded so that the Veteran could be provided another opportunity to report for an examination.  

In light of the apparent misunderstanding about the time and place of the VA examination and in light of the representative's request, the Board finds that there is good cause for rescheduling the examination.  Accordingly, a remand is necessary for this purpose.  Prior to arranging for the examination, the AOJ should obtain any VA medical records of treatment or evaluation of the Veteran's service connected scarring of the fingers dated since November 2009.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment or evaluation of the Veteran's service connected scarring of the fingers dated since November 2009.

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the veteran's scarring of the fingers.  The veteran's claims file should be available for review by the examiner.  Any indicated tests should be performed.  

3.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


